Citation Nr: 0719014	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-28 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for joint and muscle 
pain, to include as due to undiagnosed illness.

2.  Entitlement to service connection for constant fatigue, 
weakness and sickness, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for sweats, to include 
as due to undiagnosed illness.

4.  Entitlement to service connection for liver disability, 
to include as due to undiagnosed illness.

5.  Entitlement to service connection for sleep problems, to 
include as due to undiagnosed illness.

6.  Entitlement to service connection for nerve twitching, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to November 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

A July 2004 VA letter discussing VA Cooperative Study #475 
was submitted by the veteran subsequent to the July 2004 
statement of the case.  A review of this letter reveals that 
it is not pertinent to any of the veteran's claims on appeal.  
Accordingly, remand of the veteran's claims for RO review of 
this letter is not indicated.


FINDINGS OF FACT

1.  It is not shown that the veteran has objective 
indications of a chronic undiagnosed illness manifested by 
muscle and joint pain, sweats, sleep problems, or nerve 
twitching.

2.  Complaints of constant fatigue, weakness and sickness 
have been attributed to Epstein-Barr virus, a clinical 
diagnosis, this disease was not manifested in, and is not 
shown to be related to, service.

3.  The veteran's liver abnormalities have been attributed to 
hepatocellular disease due to obesity, a clinical diagnosis, 
and such disease was not manifested in, and is not shown to 
be related to, service.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by muscle 
and joint pain, including as due to an undiagnosed illness, 
is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.  Service connection for a disability manifested by 
constant fatigue, weakness, and sickness, including as due to 
an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.

3.  Service connection for a disability manifested by sweats, 
including as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.

4.  Service connection for a liver disability, including as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.

5.  Service connection for a disability manifested by sleep 
problems, including as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 
3.303, 3.317.

6.  Service connection for a disability manifested by nerve 
twitching, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 
1131; 38 C.F.R. §§ 3.303, 3.317.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

Prior to the November 2001 rating decision on appeal, the RO 
provided the veteran the required notice by means of a letter 
dated in March 2001.  The letter specifically informed him of 
the type of evidence needed to support the claims, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  The veteran was requested to submit 
additional evidence to support his claims and provided 
authorization and consent forms so that any private medical 
evidence could be obtained.  Hence he was on notice to 
provide any pertinent evidence in his possession to VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   The 
veteran was sent additional notice letters in April 2003 and 
February 2004.

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection for the claimed disabilities is not 
warranted.  Consequently, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.
  
The Board notes that the veteran's service medical records, 
private medical records, and VA treatment records have been 
obtained.  Furthermore, VA medical examinations and opinions 
have also been obtained.  Additionally, the veteran submitted 
numerous letters and lay statements in support of his claims.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001). 
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, that is defined by a cluster of signs or 
symptoms.

The regulation was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
The new 38 C.F.R. § 3.317(a)(2)(ii) was added defining the 
term "medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities." It was further 
stated that, "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic 
multisymptom illness;" therefore, the new 38 C.F.R. § 
3.317(a)(2)(i)(B) only lists chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome as currently 
meeting this definition.  See 68 Fed.Reg. 34539-543 (June 10, 
2003).  It was provided, however, in the new 38 C.F.R. § 
3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic 
multisymptom illness."

A "qualifying chronic disability" means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective indications of 
a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
the VA's Schedule for Rating Disabilities for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994).  
The Board has therefore given consideration to whether 
service connection may be granted for the appellant's claimed 
disorder regardless of his Persian Gulf service.

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia Theater 
of operations during the Persian Gulf War.  Therefore, he had 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

History 

The Board notes that the veteran has service connection in 
effect for a left knee disability, for a left foot disability 
and for a right wrist disability.  Other than the already 
service-connected disabilities, the veteran's service medical 
records do not reveal that the veteran had any joint or 
muscle disability.  The service medical records also do not 
reveal that the veteran experienced any disability manifested 
by constant fatigue, weakness, and sickness; sweats; liver 
disability; sleep problems; or nerve twitching.

None of the veteran's claimed disabilities were noted on VA 
examination in January 1992.  The veteran first submitted his 
claim for joint pains in March 1995.  The veteran submitted 
claims for the other disabilities on appeal in August 1995 
and July 2000.

The veteran underwent a Persian Gulf War examination in May 
1993.  The impressions were hair scalp loss, referral for 
routine eye examination, and borderline elevated diastolic 
blood pressure.

A report of VA joints examination in August 1995 only reveals 
left knee complaints.

On VA chronic fatigue syndrome examination in February 1998, 
the veteran reported that he felt fatigue all the time.  He 
reported pain in the left knee, left shoulder and left elbow.  
He did not have migratory joint pain.  The veteran denied 
muscle aches.  The veteran stated that he had no sleep 
disturbance, though he had difficulty getting to sleep on 
account of headaches.  On general VA examination in February 
1998, the diagnoses included joint pains and idiopathic 
fatigue.

A December 1999 private medical record from H.S., M.D., notes 
that the veteran reported night sweats since the Gulf War.  
He also reported a five year history of left shoulder pain.  
X-rays of the left shoulder were noted to be negative.  An 
abdominal sonogram in March 2000 revealed the veteran to have 
mild hepatomegaly and hepatocellular disease, as well as a 
cyst in the left lobe of the liver.

An October 2000 letter from D.E.M., M.D., states that the 
veteran had elevated liver function tests and Dr. M. 
expressed the opinion that the elevated liver function tests 
were related to a fatty liver secondary to obesity.

The veteran was seen by Dr. S.A.K., M.D., in November 2002.  
The veteran complained of dizziness, joint and muscle pain, 
and frequent infections of unexplained fevers.  Motor 
examination revealed normal tone, power, and coordination.  
There was no atrophy, fasciculations, or focal weakness.  
Coordination examination was normal, and no involuntary 
movements were noted.  Dr. S.A.K. stated that there were no 
localizing neurological findings.

The veteran was afforded a VA chronic fatigue syndrome 
medical examination in April 2004.  After a review of the 
veteran's medical history and an examination of the veteran, 
the examiner stated that the veteran did not have chronic 
fatigue syndrome.  The examiner stated that the veteran 
experienced fatigue as a symptom of Epstein-Barr virus.  

On VA general medical examination in April 2004, it was noted 
that the veteran had full range of motion of the extremities 
without pain, and without tenderness noted in the joints or 
extremities.  The veteran had no involuntary movements.  The 
diagnoses were positive Epstein-Barr virus, fatty liver, and 
migraine headaches.  The examiner opined that the veteran had 
no symptoms attributable to an undiagnosed illness.

On VA joints examination in April 2004, the examiner 
diagnosed residuals of old left knee trauma and 
acromioclavicular ligament repair, and mild right patello-
femoral syndrome.  The examiner noted that no left shoulder 
objective pathology had been identified.  The examiner also 
stated that there was no clinical evidence of any undiagnosed 
illness.  In April 2004, the veteran denied any problems with 
his muscles.

VA neurological examination in April 2004 was normal and the 
veteran did not complain of any muscle twitching.  The 
examiner stated that there was no evidence of any undiagnosed 
illness.

An April 2004 VA examination report notes that the veteran 
had been diagnosed with fatty liver in the past.  The 
examiner reported that the veteran's liver function tests 
were currently normal.

Statements were received from the veteran's spouse in October 
1996, December 1997, and January 2002.  She stated that she 
met the veteran after he returned from the Persian Gulf.  She 
reported that since she has known the veteran there had been 
a constant decline in the veteran's health.  She asserted 
that the veteran has muscle and nerve twitches and that the 
veteran could not sleep due to his arms, eyes, and legs 
twitching with nervous energy.  The veteran's spouse stated 
that the veteran experienced night sweats and that the sheets 
were always drenched in the morning.  She further stated that 
the veteran had collapsed several times in front of her due 
to muscle weakness and fatigue.

Service connection for joint and muscle pain due to 
undiagnosed illness.

With regard to the veteran's claim that he has muscle and 
joint pains due to undiagnosed illness, the Board notes that 
the February 1998 VA examination includes a diagnosis of 
joint pains, and that the veteran complained of joint and 
muscle pain on private examination in November 2002.  
However, other than the veteran's service-connected 
orthopedic disabilities, the service medical records and post 
service medical records as a whole do not show that the 
veteran experiences a disability characterized by generalized 
joint and muscle pains.  While the veteran has complained of 
left shoulder pain, he has not been shown to have a chronic 
disability of the left shoulder.  

In this case there have been neither findings of "signs" nor 
any evidence of "non-medical indicators that are capable of 
independent verification" showing that the veteran has a 
chronic disability manifested by joint and muscle pain.  
Notably, on VA joints examination in April 2004, the VA 
examiner opined that the veteran had no disability due to 
undiagnosed illness.  Further, in April 2004 the veteran 
himself denied any problems with his muscles.  The 
allegations of the veteran and his spouse that he suffers 
from a muscle and joint pain disability related to his 
service in the Persian Gulf are not competent evidence.  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Since the medical evidence does not indicate that the veteran 
does not have a disability manifested by joint and muscle 
pain either due to an undiagnosed illness, or to service in 
general, the preponderance of the evidence is against this 
claim and it must be denied

Service connection for constant fatigue, weakness and 
sickness due to undiagnosed illness.

The service medical records and the May 1993 VA Persian Gulf 
War examination report do not note any complaints of constant 
fatigue, weakness, and sickness.  The medical evidence since 
an April 1994 Hofstra University Health Center record have 
shown complaints of fatigue, and on VA general VA examination 
in February 1998, the diagnoses included idiopathic fatigue.  
However, an April 2004 VA examiner stated that the veteran 
did not have chronic fatigue syndrome.  The examiner 
attributed the veteran's fatigue to Epstein-Barr virus.  
Since the veteran's symptoms of fatigue, weakness, and 
sickness, have been attributed to a known clinical diagnosis, 
service connection for the veteran's chronic fatigue type 
symptoms as manifestation of an undiagnosed illness is 
precluded.  38 C.F.R. § 3.317.  The Board further notes that 
there is no medical evidence linking the veteran's Epstein-
Barr virus to his military service.  Accordingly, service 
connection for constant fatigue, weakness, and sickness is 
not warranted on either a direct basis or as a result of 
undiagnosed illness.

Entitlement to service connection for liver disability due to 
undiagnosed illness.

A liver disability was not shown during service or upon May 
1993 VA Persian Gulf War examination.  A December 1999 
private medical record notes increased liver function tests.  
As noted above a March 2000 abdominal sonogram showed the 
veteran to have mild hepatomegaly, hepatocellular disease, 
and a cyst in the left lobe of the liver.  The veteran 
received a diagnosis of fatty liver, and this diagnosis was 
attributed to obesity.  VA tests in April 2004 revealed the 
veteran's liver to be normal.  In this case, the veteran has 
not reported any symptoms related to liver disability.  
Regardless, the veteran's past abnormal liver findings have 
been attributed to a known diagnosis, fatty liver due to 
obesity.  Since the veteran's claimed liver disability has 
been attributed to a known diagnosis, service connection on 
the basis of undiagnosed illness is precluded.  38 C.F.R. 
§ 3.317.  While the veteran and his spouse believe that the 
veteran has a liver disability due to military service, as 
laypersons they are not competent to render a medical 
opinion.  See Espiritu.  There is no medical evidence 
indicating that the veteran has a current liver disability 
that is related to his military service.  As such, the 
preponderance of the evidence is against his claim and 
service connection for liver disability is not warranted on 
any basis.

Service connection for sweats and sleep problems due to 
undiagnosed illness.

In this case there have been neither findings of "signs" nor 
any evidence of "non-medical indicators that are capable of 
independent verification" showing that the veteran has a 
chronic disability manifested by sleep problems or sweats.  
The Board also notes that the service medical records and the 
May 1993 VA Persian Gulf War examination report do not note 
any complaints of sweats or sleep problems.  

An April 1994 private medical record indicates that the 
veteran complained of sleep problems.  The veteran again 
reported trouble sleeping on VA examination in February 1998.  
He reported night sweats on private medical examination 
December 1999.  An April 7, 2004 VA examination report noted 
that the veteran's record showed a history of insomnia and 
night sweats.  However, this April 7, 2004 VA examiner did 
not include a diagnosis of a sleep disability or diagnosis of 
a disability manifested by night sweats, and this examiner 
stated that the veteran had no symptoms attributable to an 
undiagnosed illness.  

The only evidence of the veteran having a sleep disability or 
a sweating disability due to undiagnosed illness or due to 
military service in general are the statements of the veteran 
and his spouse.  However, as lay persons they are not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case there 
have been neither findings of "signs" nor any evidence of 
"non-medical indicators that are capable of independent 
verification" showing that the veteran has a chronic 
disability manifested by sleep disability or by night sweats.  
Since there is no medical evidence indicating that the 
veteran has any disability characterized by sleep disability 
or night sweats, as a result of undiagnosed illness, or as a 
result of military service in general, the preponderance of 
the evidence is against the veteran's claim and service 
connection for sleep problems and night sweats is not 
warranted.

Service connection for nerve twitching due to undiagnosed 
illness

The veteran has asserted that he has a nerve twitching 
disability as a result of an undiagnosed illness.  He has 
submitted a letter from his spouse who stated that the 
veteran's arms, eyes, and legs twitch.  On VA examination in 
February 1998 the veteran reported occasional muscle 
twitching.  However, the veteran has never been noted to have 
muscle twitching.  On VA general medical examination in April 
2004 it was noted that the veteran had no involuntary 
movements.  On VA neurological examination in April 2004 the 
examiner noted that the veteran did not complain of any 
muscle twitching, and the examiner stated that there was no 
evidence of any undiagnosed illness.

The only evidence of the veteran having a nerve twitching 
disability due to undiagnosed illness or due to military 
service in general are the statements of the veteran and his 
spouse.  However, as lay persons they are not competent to 
render a medical opinion.  See Espiritu.  There have been 
neither findings of "signs" nor any evidence of "non-medical 
indicators that are capable of independent verification" 
showing that the veteran has a chronic disability manifested 
by nerve twitching.  Since there is no medical evidence 
indicating that the veteran has any disability characterized 
by nerve twitching, as a result of undiagnosed illness, or as 
a result of military service in general, the preponderance of 
the evidence is against the veteran's claim and service 
connection for a muscle twitching disability is not 
warranted.


ORDER

Entitlement to service connection for joint and muscle pain, 
to include as due to undiagnosed illness, is denied.

Entitlement to service connection for constant fatigue, 
weakness, and sickness, to include as due to undiagnosed 
illness, is denied.

Entitlement to service connection for sweats, to include as 
due to undiagnosed illness, is denied.

Entitlement to service connection for liver disability, to 
include as due to undiagnosed illness, is denied.

Entitlement to service connection for sleep problems, to 
include as due to undiagnosed illness, is denied.

Entitlement to service connection for nerve twitching, to 
include as due to undiagnosed illness, is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


